345 F.3d 1119
Gerald Ross PIZZUTO, Jr., Petitioner-Appellant,v.A.J. ARAVE, Warden, Respondent-Appellee.
No. 97-99017.
United States Court of Appeals, Ninth Circuit.
Filed October 3, 2003.

Joan M. Fisher, Esq., Bruce D. Livingston, Esq., Federal Public Defender, Moscow, ID, Robert H. Gombiner, Esq., Federal Public Defender, Seattle, WA, for Petitioner-Appellant.
Michael A. Henderson, AAG, Michaelina Murphy, DAG, Boise, ID, Kenneth Robins, L. LaMont Anderson, Esq., for Respondent-Appellee.
Before: Betty B. Fletcher, Pamela Ann Rymer, and Ronald M. Gould, Circuit Judges.

ORDER

1
Pizzuto seeks clarification of the time for filing a petition for rehearing in light of the fact that this court has rendered its decision in Summerlin v. Stewart, 341 F.3d 1082(9th Cir.2003) (en banc). The time for filing a petition for rehearing and/or petition for rehearing en banc is stayed until final disposition of Summerlin by the United States Supreme Court. Pizzuto shall have 30 days from that date in which to seek rehearing in this court. Meanwhile, the opinion filed February 6, 2002 in this case may not be cited for precedential effect.